331 So.2d 765 (1976)
In re Ronnie BIGGS
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1758.
Supreme Court of Alabama.
May 7, 1976.
William J. Baxley, Atty. Gen., and Randolph P. Reaves, Asst. Atty. Gen., for petitioner, the State.
None for respondent.
*766 JONES, Justice.
By denying certiorari in this cause, we are not to be understood as agreeing or disagreeing with the language employed nor the conclusions reached in the opinion of the Court of Criminal Appeals, 57 Ala. App. ___, 331 So.2d 763.
WRIT DENIED.
HEFLIN, C.J., and MERRILL, BLOODWORTH, MADDOX, FAULKNER, ALMON, SHORES and EMBRY, JJ., concur.